Citation Nr: 0523513	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-06 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUE

Entitlement to disability compensation at a rate greater than 
10 percent following the 61st day of incarceration, from June 
12, 1999 to January 25, 2000.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from May 1967 
to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.  

Records received in relation to the current claim indicate 
that in October 2002, the veteran had already been 
incarcerated for several months for a felony assault.  
Matters pertaining to this period of incarceration have not 
been developed for appellate consideration and are referred 
to the RO for appropriate disposition.  

The last point raised in the veteran's March 2004 appeal, in 
effect, argues that recovery of an overpayment would create 
undue hardship and defeat the purpose for which he was paid 
compensation.  Matters pertaining to waiver of recovery have 
not been developed for appellate consideration and are also 
referred to the RO for such action as may be appropriate.   


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran was incarcerated from April 13, 1999 to 
January 25, 2000.  

3.  The veteran was held in a state or local penal 
institution from April 13, 1999 to January 25, 2000.  

4.  The incarceration from April 13, 1999 to January 25, 2000 
was for conviction of a felony.  

5.  An RO decision in February 2000 granted service 
connection for PTSD and assigned a 100 percent rating, 
effective from May 5, 1998.

6.  The veteran completed his 60th day of incarceration on 
June 11, 1999.  


CONCLUSION OF LAW

The reduction of the veteran's disability compensation to ten 
percent, effective from June 12, 1999 to January 25, 2000, 
due to incarceration for a felony conviction, was proper.  38 
U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 3.665 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  VA has issued final regulations to implement 
these statutory changes.  See 66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  This case did not 
arise in response to a claim from the veteran.  Rather, VA 
received a report that the veteran had been incarcerated for 
more than 60 days from the state department of corrections.  
In November 2002, the RO notified the veteran that it had 
received this information and that it would result in a 
reduction in benefits.  A January 2003 letter from the RO 
notified the veteran of the reduction in benefits.  The 
January 2004 Statement of the Case adequately informed him of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  These 
communications told the veteran what evidence VA had and what 
was the impact of that evidence.  The veteran was informed of 
his responsibilities in development of the claim, and VA's 
responsibilities, which the RO fulfilled.  He was notified 
and made aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained all relevant evidence pertaining 
to the veteran's incarceration.  He has not asserted that he 
was not incarcerated during the period in question.  He has 
not identified any relevant evidence to support to support 
his position.  

Since the uncontested evidence of incarceration from the 
state is determinative as a threshold matter in the present 
case, there is no reasonable possibility that further 
development of the claim by VA would substantiate the claim.  
Nor, in the context of the law that applies to this case, is 
there any indication in the record that there is any evidence 
that could substantiate the claim that has not been obtained.  
The appellant has had an opportunity to respond with 
additional evidence or argument on this ground for denying 
his claim.  He has neither come forward with appropriate 
evidence nor is there any reasonable possibility that such 
evidence exists.  In light of all of these considerations, 
the Board finds that it is not prejudicial to the claimant to 
proceed to adjudicate the claim on the current record.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, situations in which the claimant is not 
entitled to the benefit as a matter of law.  38 C.F.R § 
3.159(d)(3).  Here, as a matter of law, the appellant is not 
entitled to benefits in excess of 10 percent for a period of 
incarceration in excess of 60 days.  The RO took appropriate 
steps to attempt to verify the appellant's incarceration and 
no other development is warranted because the law, and not 
the evidence, is dispositive in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, 
any deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See also, Valiao v. Principi, 17 Vet. App. 229 
(2003).

Any error in the sequence of events is not shown to have any 
effect on this case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  The enactment of the VCAA has no material effect 
on adjudication of the claim currently before the Board.  The 
law, not the evidence, controls the outcome of this appeal 
(see Sabonis v. Brown, 6 Vet. App. 426 (1994)).  In Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason 
v. Principi, 16 Vet. App. 129 (2002) (the veteran did not 
serve on active duty during a period of war and was not 
eligible for non-service-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).

Legal Analysis

The relevant facts in this case are not in dispute.  In 
December 1996, the veteran pled guilty to a crime, which was 
classified as a felony in that jurisdiction.  In February 
1997, he was sentenced to a period of incarceration, followed 
by a period of parole.  He was released on probation in April 
1997.  On April 13, 1999, the veteran was arrested for 
violation of his probation.  In June 1999, the court of 
applicable jurisdiction found that good caused existed to 
revoke the suspended time of the original judgment.  The 
veteran was ordered to serve the time, which had been 
suspended.  He remained incarcerated until his release on 
January 25, 2000.  

The law provides, in relevant part, that any person who is 
entitled to compensation who is incarcerated in a Federal, 
State or local penal institution for a period in excess of 
sixty days for conviction of a felony shall not be paid such 
compensation for the period beginning on the sixty-first day 
of such incarceration and ending on the day such 
incarceration ends.   In the case of a veteran with service-
connected disability rated at 20 percent or more, he shall 
not be paid an amount that exceeds the rate under 38 U.S.C. § 
1114(a), which is at the rate of 10 percent.  38 U.S.C.A. § 
5313 (West 2002); 38 C.F.R. § 3.665 (2004).  

The law reducing the rating to 10 percent is very narrow and 
specifies criteria which must be met.  First, the veteran 
must be incarcerated.  In this case, we see that he was 
indeed incarcerated.  Second, the incarceration must be in a 
Federal, State, or local penal institution.  Here, the 
veteran was held in state and local facilities.  Third, the 
incarceration must exceed sixty days.  In this case, it went 
over 60 days on June 12, 1999 and remained in excess of 60 
days until the veteran's release on January 25, 2000.  
Fourth, and lastly, the incarceration must be for a felony.  
The records clearly show that the incarceration in excess of 
60 days was for conviction of a felony.  

The Board notes that the incarceration was not for a 
violation of the veteran's probation, although that violation 
triggered his return to custody.  The Order revoking his 
probation made it clear that he was being returned to 
incarceration to serve the term previously adjudged for the 
felony, but suspended at that time.  The incarceration was 
for the felony.  The Board notes that in VAOPGCPREC 4-86, the 
VA General Counsel held that the 60 day grace period prior to 
reduction of compensation applies to each distinct period of 
incarceration, whether the incarceration represents initial 
confinement following conviction or reincarceration for 
violation of parole.  In VAOPGCPREC 2-96, it was held that 
the provisions of 38 U.S.C. § 5313 do not apply to a veteran 
who is on parole following incarceration for conviction of a 
felony and who is in violation of one or more of the 
conditions of parole, unless the veteran has been 
reincarcerated.  (Emphasis added.)  In this case, the veteran 
was convicted of a felony and was reincarcerated for the 
parole violation.  Therefore, the reduction was properly 
started 60 days after the veteran's April 1999 arrest for 
violation of his probation.  

The Board also notes that the violation of probation presents 
a slightly different scenario than an initial arrest.  Since 
the confinement must be for a felony for benefits to be 
reduced, there must be a conviction.  Thus, time incarcerated 
prior to conviction is not counted in the 60 day grace 
period.  In this case, since there was already a conviction 
for a felony, the veteran was incarcerated for the felony as 
soon as he was re-arrested for a probation violation, in 
April 1999.  Here, again, the Board finds that the 60 day 
grace period began with the veteran's return to custody on 
April 13, 1999.  

A February 2000 rating decision granted service connection 
for post-traumatic stress disorder (PTSD) rated as 100 
percent disabling, effective May 5, 1998.  The veteran was 
paid retroactively.  He and his representative argue that, 
since he was not actually in receipt of compensation at the 
time of incarceration, the law and regulation providing a 
reduction to 10 percent do not apply.  The starting point in 
interpreting a statute is its language, for "if the intent of 
Congress is clear, that is the end of the matter."  Lewis v. 
Brown, 8 Vet. App. 287, 290 (1995) (quoting Gardner v. Brown, 
5 F.3d 1456, 1458 (Fed. Cir. 1993), aff'd 513 U.S. 115, 130 
L. Ed. 2d 462, 115 S. Ct. 552 (1994)).  "Determining a 
statute's plain meaning requires examining the specific 
language at issue and the overall structure of the statute." 
Gardner v. Derwinski, 1 Vet. App. 584, 586 (citing Bethesda 
Hospital Ass'n v. Brown, 485 U.S. 399, 403-05, 99 L. Ed. 2d 
460, 108 S. Ct. 1255 (1988)).

While service connection for PTSD was not in effect during 
the time that the veteran was incarcerated, he was granted a 
100 percent rating for PTSD retroactive to May 5, 1998.  
Thus, he was compensated for the entire time frame at issue, 
his 61st day of incarceration until his release from prison 
(June 12, 1999 through January 25, 2000).  Under the 
provisions of 38 C.F.R. § 3.665(j), if prior to the approval 
of an award of increased compensation the veteran is 
incarcerated in a Federal, State, or local penal institution 
for conviction of a felony and the veteran's compensation was 
not reduced under the provisions of paragraphs (a) and (c) of 
this section, none of the increased compensation shall be 
paid to the veteran for periods after October 7, 1980, 
subject to the following conditions: (i) The veteran remains 
incarcerated after October 7, 1980 in a Federal, State, or 
local penal institution for conviction of a felony; and (ii) 
The award of increased compensation is approved after October 
7, 1980.  If the effective date of the increase is prior to 
October 8, 1980, the amount payable for periods prior to 
October 8, 1980, shall not be reduced.

The plain meaning of the applicable statute and regulation is 
that the veteran is not entitled to receive the additional 
compensation in question for a period of time that coincides 
with after the 61st day of incarceration for a felony.  
Moreover, in examining the relevant legislative history, it 
becomes apparent that the primary purpose of the limitation 
on VA compensation and pension in 38 U.S.C. §§ 5313(a) and 
1505(a) is to eliminate a double burden on United States 
taxpayers where an incarcerated veteran is already being 
supported by government funds provided for the operation of a 
penal institution.  See VAOPGCPREC 10-2001 and VAOPGCPREC 59-
91, both citing 126 Cong. Rec. H9072 (daily ed. Sept. 18, 
1980) (statement of Cong. Montgomery); 103 Cong. Rec. H4388 
(daily ed. April 1, 1957 (statement of Cong. Adair); 102 
Cong. Rec. H11732 (July 16, 1956) (statement of 
Cong. Teague).  The veteran or his representative have not 
identified any other statute or case law, regulation, or 
precedent opinion to support their position.  The Board has 
reviewed the relevant law, regulations and opinions and finds 
there is simply no support for this argument.  The applicable 
law requires a reduction for the time of incarceration, 
whether the veteran is currently in receipt of compensation 
or, as in this case, a lump sum compensation is paid in 
arrears.  

The veteran also argues that his VA compensation has made a 
difference in his life and that reduction in compensation 
would be detrimental to his well being.  However, as noted 
above, the primary purpose of the limitation on VA 
compensation and pension in 38 U.S.C. §§ 5313(a) and 1505(a) 
is to eliminate a double burden on United States taxpayers 
where an incarcerated veteran is already being supported by 
government funds provided for the operation of a penal 
institution.  Id.  The Board finds that it would not be 
detrimental to the veteran, to pay retroactive benefits at a 
reduced rate for the period of his incarceration.  

The veteran also argues that he voluntarily returned to 
custody to finish his time, so he would not be on probation.  
He avers that he did not then realize his benefits would be 
reduced.  The court order revoking his suspended time shows 
that he violated his probation by committing the offense of 
driving while intoxicated and by consuming cocaine.  The 
Board finds that the veteran's knowledge of the impact of 38 
U.S.C.A. § 5313 and 38 C.F.R. § 3.665 is not relevant to his 
incarceration.  

In this case, there is no dispute as to the significant 
facts.  The veteran and his representative argue that the law 
should not apply to him, but it clearly does.  It is the law, 
not the evidence, which determines the outcome of this claim, 
and as a matter of law, the claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Since the veteran is not entitled to disability compensation 
at a rate greater than 10 percent following the 61st day of 
incarceration, from June 12, 1999 to January 25, 2000, the 
appeal is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


